         Case 3:19-cv-00005-SDD-EWD               Document 1        01/07/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

MELISSA RUSSELL, AND ALL OTHERS
SIMILARLY SITUATED,

        Plaintiff,

v.                                                       Civil Action No.

EQHEALTH SOLUTIONS, INC.,

        Defendant.


                     ORIGINAL COLLECTIVE ACTION COMPLAINT

       Plaintiff Melissa Russell (“Plaintiff” or “Russell”) brings this action individually and on behalf

of those similarly situated against Defendant eQHealth Solutions, Inc. (“EQS” or “Defendant”), and

in support shows the Court the following:

                                        I.       SUMMARY

       2.      This is an opt-in collective action brought pursuant to the Fair Labor Standards Act,

29 U.S.C. § 201, et seq, (“FLSA”).

       3.      Defendant employed Plaintiff and the FLSA Class Members as “CMEs” whose job

duties included (1) communicating with and gathering data from members to document members’

medical circumstances in Defendant’s computer system (“Data Collection”); (2) inputting member

data into Defendant’s computer system (“Data Entry”); (3) using established guidelines to maximize

utilization of plan resources through application of predetermined criteria (“Care Utilization”); (4)

providing information to members and providers regarding plan benefits and resources to address

members healthcare needs (“Plan Education”); and (5) and working with members and providers to

set up medical care (“Care Setup”) (collectively, “Care Management Work”).




ORIGINAL COLLECTIVE ACTION COMPLAINT                                                             Page - 1
         Case 3:19-cv-00005-SDD-EWD                 Document 1        01/07/19 Page 2 of 8



        4.      Defendant misclassified CMEs as exempt from federal and state mandated overtime

pay, paid them a salary and refused to pay them overtime pay despite them regularly working over 40

hours per workweek (“OT Misclassification Policy”).

                                           II.      PARTIES

        3.      Plaintiff Russell worked for Defendant as a “CME” for over 40 hours during one or

more workweeks during the last three years. Defendant referred to Plaintiff’s specific job title in

multiple ways during her employment, including referring to her job title as “Care Coordinator,”

“Pediatric Care Coordinator,” “Utilization Review Nurse,” and “UM Coordinator.”

        4.      Plaintiff brings this action on behalf of those similarly situated pursuant to the FLSA

(“FLSA Class Members”). The FLSA Class Members include, without limitation, such job titles as

“Care Coordinator,” “Pediatric Care Coordinator,” “Utilization Review Nurse,” “Utilization Review

Coordinator,” and other job titles performing the same or similar work that Defendant subjected to

the OT Misclassification Policy.

        5.      Defendant eQHealth Solutions, Inc. is a Louisiana corporation that has appointed

Glen J. Golemi, 8440 Jefferson Highway, Suite 101, Baton Rouge, LA 70809 as its agent for service

of process.

                              III.    JURISDICTION AND VENUE

        6.      This Court has jurisdiction over Plaintiff’s FLSA claim because that claim arises under

federal law pursuant to 29 U.S.C. § 216(b) and pursuant to 28 U.S.C. § 1331.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

resides in this district and operative facts forming the basis of the suit occurred in this District.

                                         IV.      COVERAGE

        8.      At all material times, Defendant acted, directly or indirectly, in the interest of an

employer or joint employer with respect to Plaintiff and the FLSA Class Members.



ORIGINAL COLLECTIVE ACTION COMPLAINT                                                               Page - 2
         Case 3:19-cv-00005-SDD-EWD                Document 1       01/07/19 Page 3 of 8



        9.      At all times hereinafter mentioned, Defendant has been an employer or joint employer

within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        10.     At all times hereinafter mentioned, Defendant has been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        11.     At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated). Plaintiff and the

FLSA Class Members specifically handled materials, including computer and other equipment, to

conduct medical assessments.

        12.     At all times hereinafter mentioned, Plaintiff and the FLSA Class Members were

individual employees who were engaged in commerce or in the production of goods for commerce as

required by 29 U.S.C. § 203(e)(1).

                                V.      FACTUAL ALLEGATIONS

        13.     Plaintiff incorporates all allegations previously made in this Complaint by reference.

        14.     Defendant has had business operations throughout the United States, including in

Louisiana and this Judicial District, throughout the last three years. Their annual gross volume of sales

made and business done exceeded $500,000.00 per year at all relevant times.

        15.     Defendant is a “population health management and healthcare IT solutions company”

that provides care coordination and utilization review services to its customers. These services attempt

to reduce overall medical care costs through prevention, early detection and coordination between



ORIGINAL COLLECTIVE ACTION COMPLAINT                                                             Page - 3
          Case 3:19-cv-00005-SDD-EWD                  Document 1        01/07/19 Page 4 of 8



various health service providers. Defendant employs salaried individuals who help provide the care

coordination and utilization review services to Defendant’s customers. Defendant assigns these “Care

Management Employees” or “CMEs” various job titles, including Care Coordinator, Utilization

Review Nurse, and Pediatric Care Coordinator. 1

        16.      Plaintiff worked as a CME for Defendant from approximately August 2014 to March

2017.

        17.      As a CME, Plaintiff’s primary job duties included Data Collection, Data Entry, Care

Utilization, Plan Education, and Care Setup job functions.

        18.      These “Care Management Work” job duties did not involve providing nursing care in

a clinical setting or direct medical care to members.

        19.      These “Care Management Work” job duties also did not include the exercise of

discretion or independent judgment with respect to matters of significance. Rather, they involved

applying and communicating Defendant’s guidelines policies and procedures for the approval and

coordination of healthcare benefits.




1  See e.g. www.eqhs.org/Solutions/eQCare/Care-Coordination-Services (indicating on website that EQS
provides care coordination services for purpose of “improving care and reducing costs” and that, “[w]ith hands-
on, face-to-face Care Coordinators, the quality of care is improved and unnecessary spending is reduced,
including reduced readmissions for the demographic group responsible for the highest resource utilization
rates.”) (last visited January 2, 2019); see also http://bit.ly/EQ-UM (indicating that EQS provides utilization
management services to prevent “unnecessary and inappropriate medical care” to maximize the “cost efficacy
of healthcare services.”) (January 2, 2019); https://www.eqhs.org/Home-New (“eQHealth Solutions can
provide[s] self-insured and other commercial plans with impactful care coordination and utilization
management, a complete medical management system to manage your population’s health…. eQHealth
provides comprehensive analytics, utilization review and care coordination solutions to help identify and
manage high risk Medicare and Medicaid populations.”) (last visited Jan. 2, 2019);
https://www.eqhs.org/About (“eQHealth Solutions…is a population health management and healthcare IT
solutions company…. Our high-tech and high-touch offerings include innovative medical management
systems, face to face community care coordination services, utilization review, clinical data integration and
business intelligence analytical reporting – all focusing on increased quality outcomes and optimization of
provider and payer networks. eQHealth serves a variety of entities across the US, including federal, state and
commercial clients.”) (last visited Jan. 2, 2019).

ORIGINAL COLLECTIVE ACTION COMPLAINT                                                                  Page - 4
         Case 3:19-cv-00005-SDD-EWD               Document 1       01/07/19 Page 5 of 8



       20.     As a CME, Plaintiff routinely worked 55 or more hours per week during her

employment.

       21.     Defendant did not pay Plaintiff overtime pay for all hours worked in excess of 40

hours per workweek.

       22.     Instead of providing Plaintiff with overtime pay, Defendant paid Plaintiff pursuant to

the OT Misclassification Policy that misclassified her as exempt and paid her a salary with no overtime

pay for her many hours of overtime work.

       23.     Defendant knew that Plaintiff worked in excess of 40 hours per week.

       24.     Plaintiff is entitled to receive overtime pay for all the hours they worked in excess of

40 per workweek.

       25.     Defendant willfully misclassified Plaintiff as exempt and refused to pay her overtime

pay, despite (1) having awareness of the FLSA’s minimum wage and overtime requirements; (2)

routinely receiving complaints from Plaintiff and the FLSA Class Members regarding their pay and

not being paid for overtime hours; and (3) paying workers who performed substantially similar,

nonexempt duties on an hourly/overtime eligible basis, but choosing not to pay Plaintiff overtime.

                       VI.     COLLECTIVE ACTION ALLEGATIONS

       26.     Plaintiff incorporates all allegations previously made in this Complaint by reference.

       27.     Plaintiff brings her FLSA claims as a collective action under 29 U.S.C. § 216(b).

       28.     The similarly situated FLSA Class Members are Defendant’s current and former

non-supervisory employees who worked more than 40 hours in at least one workweek over

the past three years, who were paid a salary, and whose job duties included (1) communicating

with and gathering data from members to document members’ medical circumstances in

Defendant’s computer system; (2) inputting member data into Defendant’s computer system;

(3) using established guidelines to maximize utilization of plan resources through application

ORIGINAL COLLECTIVE ACTION COMPLAINT                                                           Page - 5
         Case 3:19-cv-00005-SDD-EWD                 Document 1        01/07/19 Page 6 of 8




of predetermined criteria; (4) providing information to members and providers regarding plan

benefits and resources to address members healthcare needs; and (5) and working with

members and providers to set up medical care, or other similar work.

        29.       Plaintiff and the FLSA Class Members are similarly situated with respect to their job

duties and pay provisions. All salaried CMEs performed the same or similar job duties: Non-exempt

Care Management Work that does not involve (1)providing nursing care in a clinical setting or direct

care to Defendant’s customers; or (2) the exercise of discretion or independent judgment with respect

to matters of significance. Defendant also subjected the similarly situated Plaintiff and the FLSA Class

Members to the same pay provisions: Defendant subjected all salaried CMEs to the OT

Misclassification Policy that denied them (1) overtime for all hours worked in excess of 40 hours per

week; and (2) one-and-one-half times their regular rate of pay for all overtime hours worked.

Accordingly, the FLSA Class Members are similarly situated to Plaintiff with respect to job duties and

pay provisions.

        30.       Defendant’s failure to pay overtime compensation at the rates required by the FLSA

results from generally applicable policies or practices and do not depend on the personal circumstances

of the FLSA Class Members. As employees paid on a non-exempt basis, Plaintiff and all FLSA Class

Members are entitled to overtime at a rate of one-and-one-half their regular rate for all hours worked

in excess of 40 per week regardless of their precise job requirements or rate of pay. Although the issue

of damages may be individual in character, there is no detraction from the common nucleus of liability

facts. The questions of law and fact commonly apply to Plaintiff and all Class Members that worked

for Defendant during the statutory time period.

                  VII. COUNT ONE: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

        31.       Plaintiff incorporates all allegations previously made in this Complaint.



ORIGINAL COLLECTIVE ACTION COMPLAINT                                                            Page - 6
         Case 3:19-cv-00005-SDD-EWD              Document 1        01/07/19 Page 7 of 8



       32.     During the relevant period, Defendant violated and continue to violate Section 7 of

the FLSA, 29 U.S.C. §§ 207, and 215(a)(2) by employing Plaintiff and other FLSA Class Members in

an enterprise engaged in commerce or in the production of goods for commerce for workweeks longer

than 40 hours without compensating such employees for their work in excess of forty hours per week

at rates no less than one-and-a-half times the regular rates for which they were employed.

       33.     Defendant acted willfully in failing to pay Plaintiff and the FLSA Class Members in

accordance with the law.

                                   VIII. RELIEF SOUGHT

       34.     Plaintiff, individually and on behalf of the similarly situated FLSA Class Members, pray

for judgment against Defendant as follows:


       a.      For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable
               for unpaid back wages due to Plaintiff (and those who may join in the suit) and
               for liquidated damages equal in amount to the unpaid compensation found
               due to Plaintiff (and those who may join the suit);

       b.      For an award of attorneys’ fees, expenses, expert fees and costs incurred by
               Plaintiff in vindicating her rights under applicable federal law;

       c.      For a service payment to the Plaintiff for services provided on behalf of the
               FLSA Class Members;

       d.      For an Order awarding Plaintiff (and those who may be included in the suit)
               pre-judgment and post-judgment interest at the highest rates allowed by law;

       e.      For such other and further legal or equitable relief as this Court deems to be
               just and appropriate.




ORIGINAL COLLECTIVE ACTION COMPLAINT                                                             Page - 7
         Case 3:19-cv-00005-SDD-EWD              Document 1        01/07/19 Page 8 of 8



                                                      Respectfully submitted,

                                                      /s/ Michael A. Mahone, Jr.

                                                      Michael A. Mahone, Jr., Bar No. 32567
                                                      THE MAHONE FIRM LLC
                                                      5190 Canal Blvd., Suite 102
                                                      New Orleans, Louisiana 70124
                                                      Telephone: (504) 564-7342
                                                      Facsimile: (504) 617-6474
                                                      Email: mike@mahonefirm.com

                                                      JACK SIEGEL*
                                                      Texas Bar No. 24070621
                                                      jack@siegellawgroup.biz
                                                      SIEGEL LAW GROUP, PLLC
                                                      2820 McKinnon, Suite 5009
                                                      Dallas, Texas 75201
                                                      P: 214.790.4454
                                                      www.4overtimelawyer.com

                                                      TRAVIS M. HEDGPETH*
                                                      Texas Bar No. 24074386
                                                      THE HEDGPETH LAW FIRM, PC
                                                      5438 Rutherglenn Drive
                                                      Houston, Texas 77096
                                                      P: (512) 417-5716
                                                      travis@hedgpethlaw.com

                                                      *Application for admission pro hac vice forthcoming

                                                      ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document will be served on Defendant
along with a copy of the Summons for this Action.


                                                      /s/ Michael A. Mahone, Jr.
                                                      MICHAEL A. MAHONE, JR.




ORIGINAL COLLECTIVE ACTION COMPLAINT                                                               Page - 8
